Title: To Alexander Hamilton from James F. Armstrong, 16 November 1798
From: Armstrong, James F.
To: Hamilton, Alexander


          
            Sir,
            Trenton Novr 16th. 1798—
          
          I would not have troubled you at present had I not been solicited by Letter from Wm. S. Livingstons friends Since I saw you to address you on the subject of his application for a Midshipmans place in the Navy—But what Mrs. Armstrong told me you said to her on that head gives me full confidence that nothing will be wanting on your part should that subject come before you while at Phia.
          Respecting myself I have regretted that I was called out the morning you were at my house, as I wished to have had some conversation on that head—Whether the President may keep my application in mind amidst the extent of the important concerns of a Nation, I know not—several of the heads of Departments have assured me they I shall not be forgotten if any thing suitable should turn up—
          While they were in Trenton Delicacy kept me from bringing the subject into view—& if your willingness to recommend me should induce you to speak of it, let it be, as it truly is, with every assurance of confidence in their readiness to oblige me—I mention this because I have not written, or spoken to any of them during many months—a civil employment would perhaps be most suitable—but if none is likely to offer—suffer me to suggest one Question—will the Pay Master—Muster Master or similar offices be filled from the line—or as during our revolutionary War—impecunious circumstances make me thus disclose my soul to you—I have full reliance on your secrecy & your active Interest, & with perfect esteem yours &c
          
            James F. Armstrong
          
        